Citation Nr: 9920226	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a bilateral 
shoulder disability, claimed as arthralgia.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1966 to February 
1968.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Jackson, Mississippi, Regional Office (RO), which denied 
service connection for a post-traumatic stress disorder, 
diabetes mellitus, hypertension, and a bilateral shoulder 
disability, claimed as arthralgia.  A videoconferencing 
hearing was held in April 1999 before the undersigned Board 
member.  The veteran, his spouse, and representative were at 
the RO.  The Board will render a decision herein on the 
bilateral shoulder and post-traumatic stress disorder (PTSD) 
service connection issues.  The other issues of service 
connection for diabetes mellitus, and hypertension will be 
dealt with in the REMAND section below.


FINDINGS OF FACT

1.  A chronic bilateral shoulder disability has not been 
shown, by competent evidence, to have had its onset during 
appellant's active service or proximate thereto.  A chronic 
bilateral shoulder disability, if currently existent, was 
initially clinically shown approximately three decades after 
service.

2.  PTSD was not found on recent psychiatric examination; the 
veteran has not submitted competent evidence showing 
treatment for, or symptoms or diagnoses of PTSD.


CONCLUSION OF LAW

Appellant has not submitted evidence of a well-grounded 
claims for entitlement to service connection for a bilateral 
shoulder disability, claimed as arthralgia or, PTSD.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A threshold question to be answered is whether appellant has 
presented evidence of a well-grounded claim with respect to 
the issues of service connection for a bilateral shoulder 
disability, claimed as arthralgia, and PTSD.  A well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 609 
(1992), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) held that the appellant in that case had not 
presented a well-grounded claim as a matter of law.  The 
Court pointed out that "unlike civil actions, the Department 
of Veterans Affairs (previously the Veterans Administration) 
(VA) benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  Id., at 611.  If 
a well-grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." 

Appellant contends and has testified at an April 1999 
videoconference hearing, at T.18-20, in essence, that 
although he did not have a shoulder disability in service, 
and initially received treatment for that disability a few 
years ago, that disability "could" be related to service.  
Regardless, appellant is not competent to offer medical 
opinion or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1991).  

It has also been contended, and he has testified, that he 
thinks he has PTSD.  It is asserted that the VA psychiatric 
examination that he in 1998 was not adequate for rating 
purposes.  He reported that he was treated for nervousness 
shortly after separation from service, as indicated by the 
medication Elavil provided by his private physician in 1980.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The available service medical records, including a February 
1968 service separation examination, did not reveal any 
complaints, findings, or diagnoses pertaining to a shoulder 
disability.  It is of substantial import that the earliest 
post-service clinical evidence even indicative of a chronic 
shoulder disability was not until April 1998, approximately 
three decades after service.  At that time, VA outpatient 
treatment reports revealed complaints of painful shoulder 
motion and, although clinical findings were unremarkable, 
degenerative joint disease was assessed (without benefit of 
radiographic evaluation).  On subsequent VA examination later 
that month, clinical findings included small tender areas 
over the posterior aspect of the shoulders; and arthralgia of 
the shoulders was assessed.  Arthralgia is medically defined 
as pain in a joint.  See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991), citing to Dorland's Illustrated Medical 
Dictionary, 147 (27th ed. 1985).  In general, service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service, but not for pain 
as a mere subjective symptom.  See 38 U.S.C.A. § 1110.  Even 
assuming that appellant has a bilateral shoulder disability 
manifested by objective pain, this was not shown until 
approximately three decades after service, at a time too 
remote to be reasonably related to service.  

Service medical records also reveal that at the time of the 
initial service examination, the veteran gave a history of 
being treated for his nerves in the last 5 years.  He 
reported occasional dizzy spells with nervousness.  On 
examination no psychiatric examination pathology was noted.  
Service medical records reveal no complaints of findings of 
psychiatric symptoms during service.  Normal psychiatric 
findings were reported on examination for separation.  

Subsequent medical records are negative for any findings of a 
chronic acquired psychiatric disorder of any sort.  It is 
indicated that the appellant was provided Elavil by his 
private physician in 1980, but this appears to have been an 
isolated event.  There is no other medical evidence on file 
of psychiatric impairment.  

A VA psychiatric examination was conducted in April 1998.  
While the appellant has contended that it was not adequate 
for purposes of determining that he had PTSD, the Board must 
disagree.  There is a significant interview portion of the 
examination.  Moreover, the examination report indicates that 
several different psychological testing measures were 
employed.  There were subsequently interpreted by the 
examiner.  After review of this information, it was concluded 
that there were some signs of depression and anxiety, with a 
focus on health concerns, but that no acquired psychiatric 
pathology was present.  It was specifically noted that he did 
not meet the diagnostic criteria for PTSD.  A grant of 
service connection requires, initially, a diagnosis of PTSD.  
38 C.F.R. § 3.304.  As there is no such diagnosis in this 
case, the claim is not well grounded.

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO that the claims 
were denied, and the reason therefore.  See, in particular, a 
June 1998 Statement of the Case.  Additionally, that 
Statement of the Case included provisions of law with respect 
to veterans' responsibility for filing a well-grounded claim 
and service connection principles.  It is therefore apparent 
that they were knowledgeable regarding the necessity of 
competent evidence to support that service connection claim.  
Thus, it is concluded that appellant and his representative 
had notice of the type of information needed to support this 
claim and complete the application.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
specific competent evidence that would render these service 
connection claims well grounded.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  

Thus, given the lack of competent clinical evidence showing 
that a shoulder disability is related to appellant's service, 
or showing that PTSD is present, the claims for service 
connection for a bilateral shoulder disability and for PTSD 
are not well grounded.  These claims are therefore denied.  
38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Grivois v. Brown, 6 Vet. App. 136 (1994).  See also, 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


ORDER

Appellant's claims of entitlement to service connection for a 
bilateral shoulder disability and for PTSD are not well 
grounded, and are therefore, denied.


REMAND

Appellant contends, in essence, that the remaining claimed 
disabilities are related to service.  Initial review of the 
evidentiary record reflects that a January 1966 service 
induction examination report did not reveal any pertinent 
complaints, findings, or diagnoses.  However, in an attendant 
medical questionnaire, it was indicated that appellant had 
received pre-service treatment for his "nerves" during the 
past five years and for "fainting spells"; and that his 
complaints included heart pounding/palpitations, high or low 
blood pressure, nervous trouble, and depression/fainting 
spells.  Additionally, in that attendant medical 
questionnaire, a physician's elaboration noted occasional 
dizzy spells with nervousness; no recent heart palpitations; 
and a history of low blood pressure four years ago, for which 
appellant had taken pills.  Thus, although that attendant 
medical questionnaire noted a pre-service history, possibly, 
of cardiovascular symptomatology, it does not appear that the 
RO has attempted to obtain any relevant preservice medical 
records that might exist.  

Additionally, during an April 1999 video hearing appellant 
testified that he was diagnosed with hypertension and as a 
borderline diabetic in the early 1970's apparently by Dr. 
Cleveland, a local physician, and that the in-service and 
post-service symptomatology of the claimed disabilities has 
remained essentially the same.   

However, in an application for VA disability benefits 
received in April 1998, appellant referred to treatment from 
a Dr. Puttman for diabetes since 1990.  It is at least 
possible that Dr. Puttman might have appellant's earlier 
medical records and/or any such other relevant records.  
Since it does not appear that the RO has pursued that avenue, 
the RO should attempt to obtain any relevant medical records 
from Dr. Puttman.  

It should be added that although in a May 1998 questionnaire, 
appellant indicated that his "main" doctor had retired and 
his records had been lost or destroyed, and that said 
physician did not want to sign a written statement, it is 
unclear who that physician is.  In any event, the RO should 
attempt to obtain a written statement from Drs. Cleveland and 
Puttman as to whether they have any recollection of having 
treated and/or diagnosed appellant for any of the claimed 
disabilities, and if so, such details should be provided by 
them.   

With respect to the diabetes mellitus and hypertension 
service connection issues, on an April 1998 VA examination, 
the diagnoses included diabetes and hypertension.  However, 
the examiner stated that it would be difficult to render an 
opinion as to the etiology of said diagnosed conditions 
without any records (apparently referring to service medical 
records) to review.  The Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Thus, the RO should arrange adequate VA 
examination with medical opinion rendered as to the etiology 
of appellant's diabetes and hypertension.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any relevant pre-service and 
post-service clinical records (not 
already of record) that he may have in 
his possession, as well as the complete 
names and addresses of any physicians or 
medical facilities which have provided 
him relevant treatment.  All available, 
clinical records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) of 
such treatment should be obtained from 
the specified health care providers, 
including, but not limited to, Drs. 
Cleveland and Puttman, Booneville, 
Mississippi.  Regardless of whether such 
records are available, said physicians 
should be requested to provide in writing 
a detailed statement of any recollection 
of relevant treatment and diagnoses.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.  
2.  The RO should obtain any additional, 
relevant VA medical reports, and 
associate these with the claims folder.  
The veteran's assistance in providing 
dates and locations of treatment at VA 
facilities should be solicited if it is 
not otherwise possible to ascertain 
whether there has been any treatment.
3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).
4.  The RO should arrange examinations by 
a cardiologist and an endocrinologist, 
respectively, to determine the nature and 
etiology of any hypertensive disease and 
diabetes mellitus that may be present.  
The examiners should review the entire 
claims folder and express opinions, 
including degree of probability, 
regarding the approximate date of onset 
of appellant's hypertensive disease and 
diabetes mellitus (i.e., are they 
causally or etiologically related to 
military service)?  If any hypertensive 
disease or diabetes mellitus that may be 
currently manifested preexisted military 
service, was there a permanent increase 
in the severity of that disorder during 
the appellant's military service period 
beyond natural progression?  The entire 
claims folder and a copy of this remand 
should be made available to and reviewed 
by the examiners prior to examinations.  

The reports of examinations should 
contain a detailed social, industrial, 
and military history, as well as clinical 
findings upon which any diagnoses are 
based, and provide a detailed rationale 
for any medical conclusions rendered.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.

5.  The appellant should be advised that 
he has a right to submit additional 
evidence and argument on the remanded 
matters.  Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999) (per 
curiam).

6.  The RO should review any additional 
evidence and readjudicate the issues of 
service connection for diabetes mellitus, 
and hypertension.  The RO should 
initially determine whether these service 
connection claims are well grounded.  If 
the RO determines that these service 
connection claims are not well grounded, 
the RO should consider Robinette and 
Caluza.  

If the RO determines that these service 
connection claims are well grounded, then 
these issues should be adjudicated under 
appropriate statutory and regulatory 
provisions. 

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 


